Oo © SN DH A S&S WH YN =

mb NM NM ON NR ON NY ON NO Se PrP SFO SE ESE SE SO ES
eo aA mA £& WwW KH FY 8S Oo we YQ DH HA fF W NY KF &

Case 4:20-mc-80081-DMR Document 1 Filed 04/30/20 Page 1 of 10

Julie E. Schwartz, Bar No. 260624

JSchwartz@perkinscoie.com F ]

PERKINS COTE LLP ~ = D
3150 Porter Drive «

Palo Alto, CA 94304-1212 APR 30 2020
Telephone: (650) 838-4300

Facsimile: (650) 838-4350 SUSAN ¥. SOONG

CLERK, U.S. DISTRICT COURT

NORTHERN DI '
Attorney for Movant Non-party STRICT OF CALIFORNIA

TWITTER, INC.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION Diy R
In the Matter of a Subpoena Cv.20 bine” 8 U U 8 i MISC

Twitter, Inc. >

(D.C. Case No. 1:18-cv-00681-RJL)
AARON RICH
NON-PARTY TWITTER, INC.’S

Plaintiff, NOTICE OF MOTION AND MOTION TO
QUASH OR MODIFY SUBPOENA

Vv.
Date: June 4, 2020
COUCH, AMERICA FIRST MEDIA,
and THE WASHINGTON TIMES,

Defendants.

 

 

 

 

TWITTER, INC.’§ MOTION TO QUASH OR MODIFY
No.

 
Oo oO YN HR tT & W YY eS

wo wo NHN KH KH KR NO DN Rm mmm mmm mele
eo NSN DBD UW F&F BHD NY =|§ DF CO CO ST DH OF BP WY NH —| CS

 

Case 4:20-mc-89081-DMR Document 1. Filed 04/3420 Page 2 of 10

NOTICE OF MOTION AND MOTION TO QUASH OR MODIFY
PLEASE TAKE NOTICE that on June 4, 2020, at 9:00 a.m. or as soon thereafter as this

matter may be heard, in Courtroom ——__,_ Floor, of the United States District Court for
the Northern District of California, located at 450 Golden Gate Avenue, San Francisco, CA
94102, Twitter, Inc. (“Twitter”) will, and hereby does, move to quash or modify a Subpoena
seeking the identifying information associated with a Twitter account in connection with
litigation in the District Court for the District of Columbia (the “Subpoena”), to which Twitter is
not a party.

Twitter brings this motion under Federal Rule of Civil Procedure 45(d)(3)(A)(ili), which
requires the court for the district where compliance is required (the Northern District of California
for Twitter, which is headquartered in San Francisco) to quash a subpoena that requires disclosure
of protected matter. This Motion is based on this Notice of Motion and Motion, the
Memorandum of Points and Authorities in support thereof, the Declaration of Julie E. Schwartz,
all pleadings and papers on file in this action, and such other matters as the Court may consider.

Twitter requests that the Court quash or modify the Subpoena so that the issuing party
receives only limited account registration information and the IP address associated with the
account’s creation for the Twitter account identified in the Subpoena only if the issuing party can

satisfy the First Amendment’s requirements for unmasking an anonymous speaker.

DATED: April 30, 2020 PERKINS COIE LLP
Julie E. Schwartz

Attorney for Movant Non-party
Twitter, Inc.

 

TWITTER, INC.’S MOTION TO QUASH OR MODIFY
No.

 
oO S&S NN KH WH FSF WY Ne

BS NHN NO NHN NHN KN KR NR ND met
oo NN A SF WD NO SH Oo OOO lUOmlmlUGN UNCC UU SlUWwLULN US

 

Case 4:20-mc-80081-DMR Document1 Filed 04/30/20 Page 3 of 10
a= -—

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

Non-party Twitter, Inc. (“Twitter”) requests that the Court quash or modify Plaintiff
Aaron Rich’s (“Plaintiff”) subpoena to Twitter, issued in connection with his litigation in the
District Court for the District of Columbia (the “Subpoena”). The Subpoena seeks identifying
information to potentially unmask a Twitter account holder who engaged in anonymous speech
on Twitter’s platform.

Twitter’s primary goal is to ensure that the Subpoena not be used to chill anonymous
speech that does not rise to the level of defamation. Accordingly, Twitter asks that the Subpoena
be quashed or modified so that Plaintiff receives identifying information for the Twitter account
at issue only if Plaintiff has satisfied the First Amendment to the U.S. Constitution’s requirements
for unmasking anonymous speakers.

Courts apply exacting tests depending on whether the anonymous speaker at issue is a
party or non-party. Ifa litigant seeks to unmask a party, they must demonstrate that the speaker
has caused real harm (i.e., pled a prima facie claim against a defendant) that outweighs any
potential chilling effects. See Highfields Capital Mgmt., L.P. v. Doe, 385 F. Supp. 2d 969, 975-
76 (N.D. Cal. 2005). If the anonymous speaker is a non-party, courts must evaluate whether the
unmasking request is issued in good faith, relates and is materially relevant to a core claim or
defense, and is unavailable from another source. See Doe v. 2TheMart.com Inc., 140 F. Supp. 2d
1088, 1095 (W.D. Wash. 2001).!

It is unclear to Twitter whether the speaker here is a party or witness, and in either case,
whether Plaintiff has met these requirements. Under the Highfields standard, Plaintiff does not
appear to have made a prima facie claim, as there are no allegations regarding the account at issue

in Plaintiff's Complaint; Plaintiff does not claim that any named Defendant engaged in the speech

 

' Courts in this District routinely conduct First Amendment review of unmasking subpoenas,
applying Highfields or 2TheMart as appropriate. See, e.g., Inre PGS Home Co. Ltd., No. 19-MC-
80139-JCS, 2019 WL 6311407, at *5 (N.D. Cal. Nov. 25, 2019); In re Yasuda, No. 19-MC-
80156-TSH, 2020 WL 759404, at *6 (N.D. Cal. Feb. 14, 2020); Sines v. Kessler, No. 18-MC-
80080-JCS, 2018 WL 3730434, at *12 (N.D. Cal, Aug. 6, 2018).

 

TWITTER, INC.’S MOTION TO QUASH OR MODIFY
No.

 
oO C8 NN DBD A” F&F W NO —

NY WO HN NO LK HLF RN RO Rm wm we me me me le
oo sS DN UO FF WD NO | G&G Oo SB I HR nH FF W NY HH BS

 

Case 4:20-me-82061-DMR Document 1 Filed 04/30/20 Page 4 of 10

at issue; and Plaintiff does not name any Doe Defendants. Twitter also cannot determine whether
harm to Plaintiff outweighs any chilling effects.

Twitter also cannot determine whether Plaintiff satisfies the 27#eMart standard. It is
unclear to Twitter whether Plaintiff is using the subpoena for a proper purpose to support his
claims in the absence of another avenue to obtain the information. Plaintiff has not identified any
Tweets disseminating the allegedly false FBI report, and it is unclear why the Accountholder’s
identity has bearing on whether the report contains truthful information.

Accordingly, Twitter seeks the Court’s assistance to ensure that Plaintiff has satisfied the
requirements before disclosing the account holder's identifying information. Twitter therefore
requests that the Court undertake the applicable First Amendment analysis and quash or modify
the Subpoena as necessary.”

Il. BACKGROUND
A. Twitter

Twitter is a global information sharing and distribution platform committed to the free
expression of over 100 million daily active users. Generally, Twitter account holders write short
messages or Tweets of up to 280 characters, and can include photos, videos, and links to other
content. By default, Tweets are public and may be viewed everywhere and by anyone. Twitter
account holders either choose a handle (e.g., @handle) associated with their true identities or
choose to speak pseudonymously.

B. Plaintiff and the @whysprtech Account

Plaintiff issued his subpoena in connection with Rich v. Bukowski et al, Civil Action No.
1:18-cv-00681-RJL, pending in the District Court for the District of Columbia. Plaintiff, the
brother of deceased Democratic National Committee (“DNC”) staffer Seth Rich, sued Edward
Butowsky, Matthew Couch, America First Media, and the Washington Times (collectively, the

‘Defendants”). Rich v. Bukowski et al., No. 1:18-cv-00681-RJL, (D.D.C. March 26, 2018), ECF

 

2 Twitter brings this Motion pursuant to Federal Rule of Civil Procedure 45(d)(3)(A)(iii), which
requires a court to quash a subpoena that requires disclosure of a protected matter. Twitter brings
the motion in this district because it is the district where compliance is required—Twitter is
headquartered and its records custodians are located in San Francisco, California.

 

TWITTER, INC.’ MOTION TO QUASH OR MODIFY
No.

 
wn & Wi bh

oO oOo nN DH

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 4:20-mc-80081-DMR Documenti1 Filed 04/30/20 Page 5 of 10
r~ a=

No. 3 (“Complaint”). Plaintiff alleges that the Defendants falsely accused him and his brother of
downloading documents from the DNC and selling them to WikiLeaks. See Complaint at 2.
Plaintiff further alleges that the Defendants falsely accused him of engaging in deceit and
obstruction of justice to cover his involvement in those acts. See id. Plaintiff filed a cause of
action for defamation, false light, invasion of privacy, and intentional infliction of emotional
distress, among other torts. See generally Complaint.

Plaintiff's Complaint contains no allegations regarding the Twitter account at issue here,
@whysprtech (the “Account”), or its owner (the “Accountholder”). See generally Complaint.
Plaintiff does not claim that any named Defendant made the statements, and no Doe Defendants
are named in the Complaint. Nonetheless, in a letter to Twitter accompanying the Subpoena,
Plaintiff claims that the Account published false statements about Plaintiff and Mr. Rich that
supported Defendants’ allegedly defamatory allegations. See Declaration of Julie E. Schwartz in
Support of Non-Party Twitter’s Motion to Quash Subpoena (“Schwartz Decl.”), 2, Ex. A.

Specifically, Plaintiff claims that the Accountholder represented him or herself to be a
Federal Bureau of Investigation (“FBI’’) agent with access to confidential documents concerning
Mr. Rich’s murder. See id., Ex. A. Plaintiff alleges that the Accountholder used the Account to
disseminate anonymously a fabricated FBI report promoting a conspiracy theory that Mr. Rich
had stolen the DNC emails and communicated with WikiLeaks via his personal laptop. See id.
Plaintiff alleges that this report was further disseminated by Jnfowars reporter Joe Biggs and cited
by other news outlets. See id.

Plaintiff’s letter only includes one Tweet as an example. That Tweet states, “Ill [sic] be
releasing other emails and docs today via twitter and others to Joe. This way the media can attack
me not Joe or anyone @Ranbobiggs.” Jd. at 2. Plaintiff does not identify any Tweets where the
Accountholder claims to be an FBI agent or disseminates the allegedly false FBI report.
However, Plaintiff claims that the Accountholder’s identifying information “would either prove

or disprove claims that @whysprtech provided information from inside the FBI.” Jd. at 3.

 

TWITTER, INC.’S MOTION TO QUASH OR MODIFY
No.

 
oO & SN BD OH F&F WW NH

wm we NP HN KH KN ND DR ww we
oN NHN OH FP WY NM KH DO OO lOUGNUDNOCOCUlUULUMwhBULULN OULU

 

Case 4:20-mc-89081-DMR Document 1 Filed 04/3 Qsae0 Page 6 of 10

C. Plaintiff's Subpoena to Twitter

On December 13, 2019, Plaintiff served Twitter with a subpoena seeking user and account
information for the Account, excluding the contents of any communications. See Schwartz Decl.,
q 2, Ex. A. Along with this subpoena, Plaintiff enclosed the above-referenced letter explaining
why he believes the subpoena is appropriate. See id. Twitter’s counsel met and conferred with
Plaintiff’s counsel multiple times to discuss the subpoena. See id., 3. Plaintiff subsequently
served Twitter with the Subpoena, dated March 5, 2020, which sought user and account
information for the Account, bounded by a date range and excluding the contents of any
communications. See id., Ex. B. Plaintiff did not provide any documentation demonstrating that
a court considered and imposed the First Amendment safeguards required before a litigant may be
permitted to unmask the identity of an anonymous speaker. See id.

D. Twitter’s First Amendment Concerns

On March 17, 2020, Twitter served objections to the Subpoena. See id., 4, Ex. C. The
parties met and conferred to discuss Twitter’s objections, including Twitter’s objection that
Plaintiff had not shown whether a court had applied the relevant First Amendment standards to
his request. See id., 5. The parties could not resolve Twitter’s concerns regarding the
Subpoena’s potential chilling effects on protected speech without judicial application of the
relevant First Amendment standards. See id.

Twitter therefore brings this motion to quash or modify the Subpoena to require
production only if Plaintiff can satisfy the First Amendment’s requirements for unmasking the
Accountholder.

Il, ARGUMENT

Anonymous online speech is protected by the First Amendment to the United States
Constitution. As the Ninth Circuit has recognized, “[a]s with other forms of expression, the
ability to speak anonymously on the Internet promotes the robust exchange of ideas and allows
individuals to express themselves freely without ‘fear of economic or official retaliation ...[or]
concern about social ostracism.”” Jn re Anonymous Online Speakers, 661 F.3d 1168, 1173 (9th

Cir. 2011) (citing McIntyre v. Ohio Elections Comm'n, 514 U.S. 334, 341-42 (1995)). Enforcing
6

 

TWITTER, INC.’S MOTION TO QUASH OR MODIFY
No.

 
oO So NN DBD WH & WwW KH —

Nm bP BH BP BP DO NRO KR DO me me tet
oo oN NBN A ee WHY NO — hm OlUCUNCOClUOOUNLUNCCUCUMOlU LUM OND UC

 

Case 4:20-mc-89Q81-DMR Document 1 Filed 04/30420 Page 7 of 10

a subpoena to unmask an unknown speaker on the Internet “poses a real threat to chill protected
comment on matters of interest to the public. Anonymity liberates.” Highfields, 385 F. Supp. 2d
at 980-81.

Requiring litigants to meet First Amendment standards ensures that speech is not chilled
unnecessarily and that speakers are not unmasked inappropriately. Enforcing an unmasking
subpoena could enable “[a litigant] to impose a considerable price on [another’s] use of one of the
vehicles for expressing his views that is most likely to result in those views reaching the intended
audience. That ‘price’ would include public exposure of [a litigant’s] identity and the financial
and other burdens of defending against a multi-count lawsuit—perhaps in a remote jurisdiction.”
Td.

A. Plaintiff Must Meet the Highfields Test if the Accountholder is a Party.

When a civil litigant, such as Plaintiff, asserts that a speaker should have their account
identifying information disclosed, the First Amendment protects the speaker from being
unmasked unless the litigant “persuade[s] the court that there is a real evidentiary basis for
believing that the [speaker] has engaged in wrongful conduct that has caused real harm to the
interests of the [issuing party].” Music Grp. Macao Commercial Offshore Ltd. v. Does, 82 F.
Supp. 3d 979, 983 (N.D. Cal. 2015) (citing Highfields, 385 F. Supp. 2d at 975-76 and applying
that decision’s two-step unmasking test). This “real evidentiary basis” requires evidence that a
plaintiff can establish a prima facie claim against the defendant in question. See Highfields, 385
F, Supp. 3d at 970-71 (citing Columbia Ins. Co. v. Seescandy.com, 185 F.R.D. 573, 580 (N.D.
Cal. 1999) (holding “plaintiff must make some showing that an act giving rise to civil liability
actually occurred” and finding plaintiff entitled to conduct discovery to learn identity of
defendant where plaintiff offered evidence “sufficient to demonstrate [defendants] committed an
unlawful act”).

If a litigant makes this showing, the court must then “assess and compare the magnitude
of the harms that would be caused” to the parties’ competing interests if the court ordered
disclosure of the speaker’s identity. Music Grp. Macao, 82 F. Supp. 3d at 983 (citing Highfields,

385 F. Supp. 2d at 976). If the court is not satisfied that the litigant has met both steps of the
7

 

TWITTER, INC.’S MOTION TO QUASH OR MODIFY
No.

 
Oo CO NN DR WA & WH HN

NHN NO WD NH NH WN WH WN NO =| | F- | FF FEF SOOO ESESOlhUh Sle
eo nN NO AN Be WD NYO S| llUCODOlUlUlUlUCCOUOUUCUlUOomUNS UNUM UU SFUMLGlULDLY UL CUD

Case 4:20-mc-8@@81-DMR Document 1 Filed 04/30 laa0 Page 8 of 10

Highfields test, the requesting party is not entitled to discover the anonymous speaker’s identity.
See Music Grp. Macao at 985-87 (denying motion to compel Twitter to produce identifying
information for two anonymous Twitter users where Plaintiff did not satisfy the Highfields test).

Here, it is unclear to Twitter whether the Account belongs to a Defendant or to a non-
party. If the Account belongs to a Defendant, or if Plaintiff intends to add the Accountholder as a
Defendant, it is not clear whether Plaintiff has satisfied either step of Highfields.> First, it does
not appear that Plaintiff has pled a prima facie claim against the Accountholder, as Plaintiff's
Complaint has no allegations about or causes of action against the Accountholder. See
Complaint; see also, e.g., Smythe v. Does, No. 15-MC-80292-LB, 2016 WL 54125, at *3 (N.D.
Cal. Jan. 5, 2016) (plaintiff did not show a “real evidentiary basis” to unmask anonymous Twitter
user where complaint did not mention the user or explain how the user defamed her). Plaintiff
does not claim that the Tweet identified in the letter is defamatory, and he does not provide any
examples of Tweets where the Accountholder claims to be an FBI agent or disseminates the
allegedly false FBI report. Therefore, the first prong does not appear to be met.

Second, Highfields also requires evidence that Plaintiff's need for the Accountholder’s
identity outweighs any chilling effects on protected speech. To be clear, Twitter takes no position
about the truth or falsity of the Account’s content. However, Plaintiff has not provided evidence
of any specific speech that is false, and the Account purportedly discussed matters of significant
public concern. Therefore, Twitter has concerns that disclosing the Accountholder’s identity
risks stifling protected speech. See Highfields, 385 F. Supp. 2d at 980 (recognizing that
“[aJnonymity liberates.”). Accordingly, the First Amendment standard should be applied to

ensure the Accountholder is not unmasked inappropriately.

 

 

3 Plaintiff’s letter to Twitter notes that Plaintiff “has an overwhelming interest in identifying, and
holding accountable, those who are responsible” for disseminating allegedly false information via
the Account, suggesting that Plaintiff contemplates adding the Accountholder as a Defendant.
Schwatrz Decl., 9 2, Ex. A.

4 Indeed, if the accounts do belong to parties to the matter, then the parties can collect and provide
the information themselves. See Twitter Help Center, “How to access your Twitter data,”
available at https://help.twitter.com/en/managing-your-account/accessing-your-twitter-data.
Having the parties produce their own information (or object to its production and having the court
adjudicate any objections) is the best way to ensure that litigation remains between the parties,

 

TWITTER, INC.’S MOTION TO QUASH OR MODIFY
No.

 
o ee NN DH HH FP WD WY

NY NY NY NY WN NO NV WN NO FF F| FS S| FSF ESO ESllOlUlUlUlUaESeOO ele
oN KN AN SF OW NY KH OlUlUlUCCOClUlUOCOWOUN UNCC OCURlCOUGN DR CS

 

Case 4:20-mc-89881-DMR Document 1 Filed 04/3Q4@0 Page 9 of 10

B. Plaintiff Must Meet the 27heMart Test if the Accountholder is a Witness.

If, on the other hand, the Account does not belong to a party or potential party, the First
Amendment’s protections are even more stringent, and four factors must be met. Specifically, (1)
the subpoena seeking the information must have been issued in good faith and not for any
improper purpose, (2) the information sought must relate to a core claim or defense, (3) the
identifying information must be directly and materially relevant to that claim or defense, and (4)
information sufficient to establish or to disprove that claim or defense must be unavailable from
another source. 27heMart.com, 140 F. Supp. 2d at 1095; see Sines, 2018 WL 3730434, at *12
(N.D. Cal. Aug. 6, 2018) (applying test). Where, as here, it is unclear whether the speaker is a
party or witness, this Court has analyzed the request under both the Highftields and the 2TheMart
standards. See Awtry v. Glassdoor, Inc., No. 16-MC-80028-JCS, 2016 WL 1275566, at *13
(N.D. Cal. Apr. 1, 2016).

Twitter is unable to determine whether Plaintiff meets the 27heMart standard applicable
to witnesses as well. For the first factor, Twitter is concerned that absent the Court’s review,
Plaintiff could use the Subpoena for an improper purpose—to chill potentially protected speech.
See, e.g., Highfields, 385 F. Supp. 2d at 980.

Regarding the second and third factors, Twitter cannot discern whether a direct and
material connection exists between the identifying information sought and Plaintiff's claims. See
Complaint at 2, Plaintiff claims that learning whether the Accountholder was an FBI agent
“would either prove or disprove claims that [the Account] provided information from inside the
FBI.” Schwartz Decl., 92, Ex. A. But Plaintiff has not identified any Tweets where the
Accountholder claims to be an FBI agent, or any Tweets disseminating the FBI report. And even
if the Accountholder is not an FBI agent, the Account presumably could have published actual

FBI information.

 

which is where it belongs. See Fed. R. Civ. P. 45(d)(1) (“A party or attorney responsible for
issuing and serving a subpoena must take reasonable steps to avoid imposing undue burden or
expense on a person subject to the subpoena.”).

 

TWITTER, INC.°S MOTION TO QUASH OR MODIFY
No.

 
no

oOo CO NN HD WA Se W

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:20-me-80Q81-DMR Document 1. Filed 04/S0/B0 Page 10 of 10

Finally, under the fourth factor, it is unclear to Twitter whether information sufficient to
establish the Accountholder’s identity is available from another source, such as the Defendants
who allegedly worked in concert with the Account. See Schwartz Decl., J 2, Ex. A.

Without the Court’s review to confirm that Plaintiff has met the relevant First Amendment
standard, Plaintiff could use the mechanism of an unmasking subpoena to chill or silence
protected speech, as could other litigants in future proceedings. Therefore, Twitter respectfully
requests that the Court conduct the necessary analysis and quash or modify the Subpoena as
appropriate.

IV. CONCLUSION

Twitter respectfully requests that the Court conduct the appropriate First Amendment

analysis and quash or modify the Subpoena as necessary to require production only if Plaintiff has

satisfied the First Amendment’s requirements for unmasking an anonymous speaker’s identity.

DATED: April 30, 2020 PERKINS COIE LLP

Julie E. Schwartz, Bar No. 260624
JSchwartz@perkinscoie.com
PERKINS COIE LLP

3150 Porter Drive

Palo Alto, CA 94304-1212
Telephone: (650) 838-4300
Facsimile: (650) 838-4350

Attorney for Non-party
Twitter, Inc.

10

 

TWITTER, INC.’ MOTION TO QUASH OR MODIFY
No.

 
